                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                  WESTERN DMSION
                                    No. 5:14-CR-61-D



UNITED STATES OF AMERICA                     )
                                             )
                v.                           )              ORDER
                                             )
DONNA MAWHORTER,                             )
                                             )
                       Defendant.            )


       The United States shall file a response to defendant's motion for early termination of

supervised release [D.E. 42] not later than January 22, 2020.

       SO ORDERED. This U. day of December 2020.




                                                        tftm Dq_vv\
                                                        . J S C. DEVER ID
                                                        United States District Judge




            Case 5:14-cr-00061-D Document 43 Filed 12/22/20 Page 1 of 1
